Order entered September 24, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00278-CV

                       FRANK RONALD CLARK, ET AL., Appellants

                                                V.

                        ALFRED LITCHENBURG, ET AL., Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-00983-2016

                                            ORDER
       Before the Court is appellants’ September 20, 2018 second motion for an extension of

time to file a brief. We GRANT the motion and extend the time to October 19, 2018. We

caution appellants that further extension requests will be disfavored.


                                                       /s/   ADA BROWN
                                                             JUSTICE